                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 03, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SUSAN KENNINGTON,                           §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 4:19-CV-00043
                                            §
WELLS FARGO NATIONAL                        §
ASSOCIATION,                                §
                                            §
        Defendant.

                     MEMORANDUM OPINION AND ORDER

      This action arises from a loan for the construction of new improvements on a

homestead in Texas. Plaintiff Susan Kennington (“Kennington”) has brought this suit

alleging that Defendant KeyBank National Association (“KeyBank”) unlawfully obtained

a lien on her homestead as a result of this loan. Pending before the Court is Defendant

KeyBank’s Motion to Dismiss Kennington’s First Amended Complaint. Dkt. 18. After

careful consideration of the pleadings, the motions, responses, replies and the applicable

law, the Court GRANTS the motion to dismiss.

   I. Factual and Procedural Background

      In 2007 Kennington executed a Note (“Note”) in favor of Viking Capital, Inc.

(“Viking”) for work and materials to be used on new improvements on her homestead.

To secure the Note, Kennington executed a Deed of Trust (“Deed of Trust”) in favor of

Viking. Viking then assigned the Deed of Trust to KeyBank pursuant to an Assignment

of Deed of Trust.




1/7
       In April 2017, Kennington filed suit in state court in Fort Bend County, Texas

against KeyBank for unlawfully obtaining a lien on her homestead. KeyBank removed

the case to the United States District Court for the Southern District of Texas in the

matter styled Susan Kennington vs. KeyBank National Association & Viking Capital,

Inc., Civ. Action 4:17-cv-1851 (S.D. Tex. June 19, 2017) (the “First Lawsuit”). In May

2017, Kennington filed a second lawsuit in Fort Bend County, Texas, against KeyBank.

Again, the basis of her claims was that KeyBank unlawfully obtained a lien on her

homestead. Kennington attached the allegedly unlawful lien documents to her pleadings.

This lien was the same lien complained of in the First Lawsuit. KeyBank also removed

that case to the Southern District of Texas in the matter styled Susan Kennington vs.

KeyBank National Association, Civ. Action 4:17-cv-2098 (S.D. Tex. July 10, 2017) (the

“Second Lawsuit”).

       On July 19, 2017, Kennington moved to dismiss the Second Lawsuit and the Court

entered a dismissal order citing Rule 41 and using language tracking the text of Rule

41(a)(1)(A)(i). Second Lawsuit, Dkt. 11. 1 On July 25, 2017, Kennington dismissed the

First Lawsuit, seeking dismissal “pursuant to Rule 41(a)(1).” First Lawsuit, Dkt. 25. On

July 26, 2017, the Court entered an order dismissing the First Lawsuit. Id. Dkt. 19.

       In September 2017 Kennington filed the present action in state court in Fort Bend

County. Dkt. 1-3. This lawsuit also asserts claims against KeyBank for unlawfully



1
 In her motion, Kennington stated that “[i]t is my wish to dismiss this action in its entirety” and
requested that the Court dismiss the Second Lawsuit. Second Lawsuit, Dkt. 5 at 6. This is
precisely what the Court’s Order did. Second Lawsuit, Dkt. 11.

2/7
obtaining the same lien at issue in the First and Second Lawsuits. Dkt. 1-3 at 3–4. Once

again KeyBank removed the case to this Court.

       In its pending motion, KeyBank argues that this action should be dismissed with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(B). KeyBank asserts that

Kennington has already sued KeyBank twice for the same actions complained of in this

lawsuit and has twice voluntarily dismissed those claims. Accordingly, KeyBank argues

that Rule 41(a)(1)(B) mandates the immediate dismissal of this action with prejudice. For

the reasons discussed in further detail below, the Court agrees.

   II. Legal Standard

       Federal Rule of Civil Procedure 41(a)(1)(A) permits a plaintiff to unilaterally

dismiss an action without court approval by filing a notice of dismissal. The notice must

be filed before any opposing party serves either an answer or a motion for summary

judgment. Id. Such a dismissal is made without prejudice. Fed. R. Civ. P. 41(a)(1)(B).

However, Rule 41 also provides that:

              [I]f the plaintiff previously dismissed any federal- or state-
              court action based on or including the same claim, a notice of
              dismissal operates as an adjudication on the merits.

Id. This caveat included in Rule 41(a)(1)(B) is known as the “Two Dismissal Rule,”

which provides that a plaintiff only has “the right to take one such dismissal without

prejudice.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 397 (1990). “[I]f the

plaintiff [voluntarily dismisses pursuant to] Rule 41(a)(1) a second time for an action

based on or including the same claim, the action must be dismissed with prejudice.” Id. at

394 (internal quotations omitted). Thus, under Rule 41 and its Two Dismissal Rule, a


3/7
plaintiff has the benefit of voluntarily dismissing his or her claims against a defendant

without prejudice only once; any subsequent voluntary dismissal of those claims will bar

the plaintiff from bringing them again. Yesh Music v. Lakewood Church, 727 F.3d 356,

363 (5th Cir. 2013) (“[T]he well-known legal consequence of two voluntary dismissals is

an inability to re-file the complaint.”). Application of the Two Dismissal Rule is not

discretionary, and it must be strictly construed. See, e.g., Carter v. United States, 547 F.2d

258, 259 (5th Cir. 1977) (interpreting text of Rule 41).

          To determine whether under Rule 41 a plaintiff’s second lawsuit was “based on”

or included the same claims as his first lawsuit, courts look to the principles of res

judicata. See, e.g., Cabot Golf CL-PP 1, LLC v. Nixon Peabody, LLP, 575 Fed. Appx.

216, 218 (5th Cir. 2014) (affirming dismissal based on res judicata through operation of

the two-dismissal rule); Beckmann v. Bank of Am., N.A., Civ. Action 1:14-02675, 2015

WL 11578509, at *5 (N.D. Ga. Jan. 27, 2015), report and recommendation adopted sub

nom. Beckmann v. Bank of Am., Civ. Action 1:14-2675, 2015 WL 11605516 (N.D. Ga.

Mar. 4, 2015) (collecting cases). Res judicata, or claim preclusion, applies when (1) the

parties in a prior and present suit are identical, (2) a court of competent jurisdiction

rendered the prior judgment, (3) the prior judgment was final and on the merits, and (4)

the plaintiff raised the same cause of action in both suits. Oreck Direct LLC v. Dyson

Inc., 560 F. 3d 398, 401 (5th Cir. 2009).

   III.     Analysis

       The application of the principles of res judicata and the express language of Rule

41 mandate the dismissal of the present action against KeyBank. Here, the parties in all


4/7
three suits are the same—Kennington and KeyBank. The two prior dismissals were also

entered by a court of competent jurisdiction—the United States District Court for the

Southern District of Texas. 2 The express language of the dismissal orders in the First and

Second Lawsuits invokes Rule 41, making the Two Dismissal Rule applicable to

Kennington’s claims. Under this Rule, Kennington’s second voluntary dismissal operates

as a final “adjudication on the merits.” 3 See Fed. R. Civ. P. 41(a).

       Finally, Kennington’s claims in all three cases are the same. The claims of the

First Lawsuit, Second Lawsuit, and present suit involve the same challenges to the

validity of KeyBank’s lien. The facts of all three cases arise out of the same single loan

transaction and share the same nucleus of operative facts—Kennington’s assertions that

KeyBank unlawfully obtained a lien on her homestead as a result of this loan. In the First

Lawsuit, Kennington sought to invalidate KeyBank’s lien due to, among other things,

alleged violations of the homestead lien provisions of the Texas Constitution, the Texas

Debt Collection Act, the Deceptive Trade Practices Act, and the Texas Finance Code, and

for fraud. See First Lawsuit, Dkt. 12-5. In the Second Lawsuit, Kennington again sought

to invalidate KeyBank’s lien based upon the same alleged violations of the homestead

lien provisions of the Texas Constitution as she asserted in the First Lawsuit. See Second


2
  The judgment in the First Lawsuit was entered by The Honorable Vanessa Gilmore and
the judgment in the Second Lawsuit was entered by The Honorable Gray Miller.
3
  The fact that the dismissal order in the Second Lawsuit states that it was “without
prejudice” is irrelevant in determining the order’s effect under Rule 41(a). See, e.g.,
Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1076 (9th Cir. 1999) (“[I]t
does not matter what label the plaintiff attaches to a second voluntary dismissal. Rather,
Rule 41 itself prescribes the effect of Rule 41(a)(1) dismissals.”)


5/7
Lawsuit, Dkt. 1-4. In this case, Kennington seeks to invalidate KeyBank’s lien based

upon the same alleged violations of the homestead lien provisions of the Texas

Constitution asserted in the First and Second Lawsuits. Dkt. 17. Accordingly, pursuant to

the plain language of Rule 41(a)(1)(B), the Court’s second dismissal order operates as a

dismissal with prejudice and Kennington cannot proceed with the present lawsuit. See 9

WRIGHT & MILLER, FEDERAL PRACTICE AND PROCEDURE § 2368 (3d ed. 2019 update).

       Kennington argues that the Two Dismissal Rule should not apply to her because

she is an unsophisticated pro se litigant who did not understand the consequences of her

request for dismissal in the Second Lawsuit. Dkt. 25 at 2. Kennington also argues that,

because of the style of her initial state court pleadings, she did not understand the Second

Lawsuit as being a “lawsuit” against KeyBank. Id. at 1–2. The Court finds Kennington’s

arguments unpersuasive.

       It is undisputed that Kennington voluntarily chose to dismiss the Second Lawsuit,

and Rule 41 does not condition its application on the sophistication of a litigant or on

whether they are represented by counsel. Furthermore, assuming that Kennington did not

understand the consequences of her motion to dismiss the Second Lawsuit, she was, at

the very least, aware of Rule 41. Kennington dismissed the First Lawsuit, seeking

dismissal “pursuant to Rule 41(a)(1),” and the Court entered an order dismissing the

Second Lawsuit referencing and tracking the language of Rule 41(a)(1)(A)(i). Assuming

that Kennington may have, at one time, thought that the Second Lawsuit was not a

“lawsuit,” she certainly should have known that it was a lawsuit from the style of the case




6/7
once it had been removed to federal court and before she voluntarily asked the Court to

dismiss it. See Second Lawsuit, Dkt. 1.

      In her response to the motion to dismiss, Kennington moves the Court to grant her

relief from the dismissal order in the Second Lawsuit pursuant to Federal Rule of Civil

Procedure 60(b)(5) and (6). Dkt. 25 at 3–4. This motion, filed almost two and a half years

after the entry of the order, is denied as untimely. See Priester v. JP Morgan Chase Bank,

N.A., 927 F.3d 912, 913 (5th Cir. 2019) (affirming denial of Rule 60 motion filed fifteen

months after judgment because it was not brought within reasonable time); In re BNP

Petroleum Corp., 642 F. App’x 429, 436 (5th Cir. 2016) (affirming denial of Rule 60

motion filed sixteen months after judgment because it was not brought within reasonable

time); Limon v. Double Eagle Marine, L.L.C., 771 F. Supp. 2d 672, 679 (S.D. Tex. 2011)

(finding that a four-month delay between discovering new evidence and filing the Rule

60 motion was unreasonable).

   IV. Conclusion

      For the foregoing reasons, Defendant KeyBank’s Motion to Dismiss Kennington’s

First Amended Complaint (Dkt. 18) is GRANTED. This action is DISMISSED WITH

PREJUDICE.

      SIGNED at Houston, Texas on the 3rd of April, 2020.


                                                _________________________________
                                                George C. Hanks, Jr.
                                                United States District Judge




7/7
